Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 15 September 2022. The terminal disclaimer filed on 15 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17/201,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the provisional obviousness-type double patenting rejection is withdrawn. The amendments to the claims have overcome the 35 USC 102(a)(1) rejections and the 35 USC 103 rejections over US 2010/0155651 and JP 431539. Applicant's arguments with respect to the remaining 35 USC 103 rejections have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3337990.
This reference teaches a ferrite sintered magnet having the formula A1-xRx(Fe12-yMy)zO19, where M can be Co; A is Sr and optionally at least one of Ba, Ca and Pb; R is La and optionally Bi or another rare earth element; x is preferably 0.1-0.4, y is preferably 0.1-0.4, and z is preferably 0.8-1.1. The taught A and R components suggest those claimed in this application. The calculated value of yz and (12-y)z are, respectfully, 0.08-0.55 and 9.52-12.76. These calculated ranges and the taught x range overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the magnet of claim 1. Page 11 teaches the taught sintered magnet can be used in motors, which are rotating electric machines and thus the reference suggests the machine of claim 7. 
Page 7 teaches the sintered magnet can further contain up to 1 wt% SiO2, up to 5 wt% of aluminum oxide or Al2O3 and up to 5 wt% chromium oxide. The taught amount of SiO2 and Al2O3 overlaps the ranges of claims 1 and 3. One of ordinary skill in the art would expect that the chromium oxide to have the formula Cr2O3, since that form of chromium oxide is that having the most stable oxidization state chromium, absent any showing to the contrary. This range overlaps that of claims 6 and 9. Thus the reference suggests the claimed magnet.
Response to Arguments
Claims 1, 3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,139,766
This reference teaches a ferrite sintered magnet having the formula A1-xRx(Fe12-yMy)zO19, where M can be Co; A is Sr and optionally at least one of Ba, Ca and Pb; R is La and optionally Bi or another rare earth element; x is preferably 0.1-0.4, y is preferably 0.1-0.4, and z is preferably 0.9-1.05 (col. 10, lines 45-62). The taught A and R components suggest those claimed in this application. The calculated value of yz and (12-y)z are, respectfully, 0.09-0.42 and 10.44-12.495. These calculated ranges and the taught x range overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the magnet of claim 1. Colum 29 teaches the taught sintered magnet can be used in motors, which are rotating electric machines and thus the reference suggests the machine of claim 7. 
Column 12, lines 1-15 teach the sintered magnet can further contain up to 1 wt% SiO2, up to 5 wt% of aluminum oxide or Al2O3 and up to 3 wt% chromium oxide. The taught amount of SiO2 and Al2O3 overlaps the ranges of claims 1 and 3. One of ordinary skill in the art would expect that the chromium oxide to have the formula Cr2O3, since that form of chromium oxide is that having the most stable oxidization state chromium, absent any showing to the contrary. This range overlaps that of claims 6 and 9. Thus the reference suggests the claimed magnet.
Response to Arguments
Applicants arguments have been considered but are not convincing. Applicants argue that the newly claimed amount of alumina of 0.05-0.7 mass, or wt, % is a critical range and bases this on the statement in pargraph [0033] that if the amount of alumina is too much, the Br tends to decrease easily. This teaching does not show that the claimed range is critical since JP 3337990 teaches it is known in the art that too much alumina tends to decrease Br in page 2 of the translation and the taught ranges encompass the claimed range. The arguments with respect to the examples do not overcome the rejection since the teachings in table 7 are not commensurate in scope with the ferrite compositions of claims 1, 3, 6, 7 and 9. The examples of table 7 requires 0.05-0.9 wt% alumina, 0.45 wt% silica, 0.57 wt% CaO, 0.12 wt% BaO and 0.05 or 0.08 wt% Cr2O3 to are all present in the sintered ferrite, that A is Sr, R is La, x is 0.18, xy=0.15 and (12-y)z to be 11.86. The compositions of the rejected claims do not require BaO or CaO and do not limit the values of Ms, Mr, X, yz and (12-y)z to those of the examples. The references clearly teaches that the taught composition is a ferrite sintered magnet and thus the references do teach there is a reasonable expectation of success that the taught composition is a sintered ferrite magnet. The rejections are maintained.
Allowable Subject Matter
Claims 2, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a ferrite sintered magnet comprising a hexagonal M-type ferrite having the formula A1-xRx(Fe12-yCoy)zO19 and further comprises Ma=0.05-0.7 and at least one of Mc=0.3-0.85 and Mb is 0-0.15 or 0.03-0.15, where A is at least one of Sr, Ba and Pb, R is La or La and at least one other rare earth element, x is 0.13-0.23, (12-y)z = 10.80-12.10, 0.13<xy<0.20, Ma is the Al2O3 mass% in the ferrite as converted from a content of Al, Mb is the BaO mass% in the ferrite as converted from a content of Ba, and Mc is the CaO mass% in the ferrite as converted from a content of Ca.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/28/22